[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT                   FILED
                                                       U.S. COURT OF APPEALS
                                                         ELEVENTH CIRCUIT
                                                          November 8, 2006
                             No. 06-13110
                                                           THOMAS K. KAHN
                         Non-Argument Calendar                 CLERK



               D. C. Docket No. 04-01670-CV-ORL-28-JGG

LEA ROBINSON,


                                                           Plaintiff-Appellant,

                                  versus

HARTFORD LIFE AND ACCIDENT
INSURANCE COMPANY,


                                                        Defendants-Appellees.


                Appeal from the United States District Court
                   for the Middle District of Florida


                           (November 8, 2006)

Before TJOFLAT, BIRCH and PRYOR, Circuit Judges.

PER CURIAM:
      For the reasons stated in its order of April 28, 2006, we agree with the

district court that appellee’s decision to terminate appellant’s long term disability

benefits was not wrong. The court’s judgment is therefore

      AFFIRMED.




                                          2